In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-14-00154-CV


                            IN THE INTEREST OF A.A.E., A CHILD


                         On Appeal from the County Court at Law No. 2
                                      Potter County, Texas
                Trial Court No. 847782, Honorable Pamela Cook Sirmon, Presiding

                                            April 28, 2014

                                 MEMORANDUM OPINION
                      Before CAMPBELL and HANCOCK and PIRTLE, JJ.


        Appellant, Jessica, attempts to appeal the order signed on April 15, 2014, by an

associate judge in a family law matter involving conservatorship of and child support for

her son, A.A.E.1 Concluding that we do not have jurisdiction over this matter, we will

dismiss the cause for want of jurisdiction.


        We have jurisdiction to consider an appeal from a “final order” rendered under

Title 5 of the Texas Family Code. See TEX. FAM. CODE ANN. § 109.002(b) (West 2014);


        1
          To protect the parent’s and child’s privacy, we will refer to the mother by the alias, “Jessica,”
and refer to the child by his initials. See TEX. FAM. CODE ANN. § 109.002(d) (West 2014); TEX. R. APP. P.
9.8(b).
Graham v. Graham, 414 S.W.3d 800, 801 (Tex. App.—Houston [1st Dist.] 2013, no

pet.); see also Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (observing

that “the general rule, with a few mostly statutory exceptions, is that an appeal may be

taken only from a final judgment”).


       An order of an associate judge presiding over a Title IV-D case may become an

order of the referring court by operation of law without need for ratification by the

referring court. See TEX. FAM. CODE ANN. § 201.1041(a) (West 2014). However, the

order automatically becomes final only if a request for a de novo hearing is not filed in

the referring court within three days of the associate judge’s ruling.         See id. §§

201.015(a) (West 2014), 201.1041(a); In re the Office of the Att’y Gen. of Tex., 215
S.W.3d 913, 916 (Tex. App.—Fort Worth 2007, orig. proceeding).


       Here, it has come to the attention to the Clerk of this Court that a request for a de

novo hearing has been timely filed in the County Court at Law No. 2 of Potter County

under trial court cause number 847782, and that case is currently on that court’s active

docket. That being so, the associate judge’s order signed April 15, 2014, is not a final

order from which an appeal may be taken to this Court.


       We lack jurisdiction to consider the appeal of an associate judge’s order that is

not final. See Graham, 414 S.W.3d at 802. Accordingly, we dismiss this case for want

of jurisdiction. TEX. R. APP. P. 43.2(f).


                                                 Mackey K. Hancock
                                                     Justice




                                             2